AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means sf or iginal 0 Duplicate Original

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)
THE PREMISES LOCATED AT 519 EAST MAIN
STREET, APARTMENT 611, DURHAM, NORTH
CAROLINA, 27701

 

Case No. 19M) SO)

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Middle District of North Carolina
(identify the person or describe the property to be searched and give its location):

THE PREMISES LOCATED AT 519 EAST MAIN STREET, APARTMENT 611, DURHAM, NORTH CAROLINA, 27701

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
Fruits, evidence, and contraband of violations of 21 USC 841 and 846, as further described in Attachment B

YOU ARE COMMANDED to execute this warrant on or before September 28, 2019 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. (at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to L. Patrick Auld
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

© for days (not to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: ote [4 ; (ls¢o (ir e ii ARy

Judge 's signature

 

 

 

 

 

 

 

City and state: Greensboro, NC L. Patrick Auld, United States Magistrate Judge
Printed name and title

 

Case 1:19-mj-003204-LPA Document 3. Filed 10/07/19 Pane 1o0f 5
 

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
OM B04 thief Zor9 © 7: [I pir. Sanelra_M “Lend om

 

Inventory made in the presence of :

Nip

 

Inventory of the property taken and name(s) of any person(s) seized:

= gee ee

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

of 2-0) 7 EE
Date: F/1C/ 2-0 /

cuting officer's signature

Lylt Myc Specie Agent BL

Pridted name and title vw

 

 

Case 1:19-mj-003204-LPA Document 3. Filed 10/07/19 Pane 2? of 5
ATTACHMENT A

PREMISES TO BE SEARCHED:

 

The subject premises, 519 East Main Street, Apartment 611, Durham, North Carolina,
is an apartment contained within a seven story apartment building. The building sits at the corner
of East Main Street and North Dillard Street. The apartment is located on the sixth floor. After
exiting the elevator on the sixth floor and walking down the breezeway (southbound towards the

front of the building) and turning left down the hallway, the Subject Premises is the second

apartment on the left.

 

13

Case 1:19-mj-00204-LPA Document 3. Filed 10/07/19 Pane 32 0f 5
ATTACHMENT B

ITEMS TO BE SEIZED:

 

Documents and items which provide evidence of violations of 21 U.S.C. §§ 841 and 846 in the

form of the following:

a, Any and all Controlled Dangerous Substances, as defined by 21 U.S.C. § 812, and/or
| items containing CDS residue;

b. Cutting agents/adulterants commonly utilized in the preparation of narcotics;

c. Digital scales;

d. Baggies and other packaging paraphernalia;

e. Blenders and vacuum sealers/food savers;

f. Ledgers or notes associated with the sale of narcotics and collection of associated

proceeds; |

g. U.S. currency;

h. Jewelry and‘other valuable items;

i. Firearms, ammunition, and magazines;

j. Cellular telephones;

k. Documents indicating residency;
L. Safes or secured storage containers,

m. Pictures or other documents showing association with known conspirators; and

n. Laptop computers, smartphones, and digital storage devices.

14

Case 1:19-mj-003204-LPA Document 3 Filed 10/07/19 Pane 4of5
FD-597 (Rev. 4-13-2015) Pagel

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receipt for Property

Case(D: 245D-CE-2183796-BULL

 

On (date) 09/15/2019 item (s) listed below were:

Collected/Seized

E Received From
Returned To 1

Le Released To

(Name) MARKEYO MCLENDON

of

 

(Street Address) 519 E. MAIN ST, APT 611

(City) DURHAM, NC

 

Description of Item (s):

 

1. Miscellaneous documents addressed to McLendon

 

2. Three (3) coffee grinders

 

3. Markeyo McLendon NC ID card

 

4. Beretta model PX4 Storm, .40 cal pistol S/N PZ9119C loaded with (8) rounds

 

5. FNH, model Five-Seven, 5.7x28mm pistol, S/N 386274673, loaded with (20) rounds

 

6. Blue gun box

 

7. Extended magazine loaded with (30) 5.7x28mm rounds

 

8. Black gun box

9. Box of Nitrile latex gloves

10. Fifteen (15) Suboxone strips

 

11. Brown paper bag with marijuana, weighing 74.5 grams

12. Four (4) plastic baggies each containing heroin, weighing 106.1 grams

 

13. Coffee grinder with marijuana residue
14. Purple lunch box and blue plastic bag
15. Two (2) digital scales

16. Plastic bags (drug paraphernalia/packaging material)

 

 

Received By: Received From:

 

 

(Signature) (Signature)

Printed Name/Title: Printed Name/Title:

 

Case 1:19-mj-00204-LPA Document 3. Filed 10/07/19 Pane 5 0f 5
